UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6891


LEE CLISTER GRAY,

                     Plaintiff - Appellant,

              v.

CLARENCE STEWARD; EMILY BROWN; CARRIE WATSON; PATRICIA
PAYNE; NURSE LANIER; NURSE BURDICK,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Richard Ernest Myers, II, District Judge. (5:19-ct-03298-M)


Submitted: December 17, 2020                                Decided: December 21, 2020


Before THACKER, HARRIS, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lee Clister Gray, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lee Clister Gray appeals the district court’s order dismissing his 42 U.S.C. § 1983

complaint under 28 U.S.C. § 1915A(b). We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. Gray v.

Steward, No. 5:19-ct-03298-M (E.D.N.C. May 21, 2020). We also deny Gray’s motion

for appointment of counsel. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                 AFFIRMED




                                              2